—In an action, inter alia, to recover damages for negligent misrepresentation, arising out of the conversion of eight buildings to cooperative/condominium ownership, the plaintiff appeals from so much of an order of the Supreme Court, Queens County (Graci, J.), dated July 15, 1991, as granted those branches of the respondents’ motion which were to dismiss the nineteenth and twentieth causes of action insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with one bill of costs payable by the respondents separately and filing separate briefs, and those branches of the respondents’ motions which were to dismiss the nineteenth and twentieth causes of action insofar as asserted against them are denied.
In accordance with our determination in the companion case entitled Rego Park Gardens Owners v Rego Park Gardens Assocs. (191 AD2d 623 [decided herewith]), we find that the plaintiff’s nineteenth and twentieth causes of action should not have been dismissed for failure to state a cause of action.
We have considered the respondents’ remaining contentions *626and find them to be without merit. Mangano, P. J., Sullivan, Balletta and O’Brien, JJ., concur.